Citation Nr: 1114665	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and, if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1960 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing held in May 2010 in St. Petersburg, Florida.  Additional evidence was submitted following the hearing, accompanied by a waiver of any right to initial RO consideration of that evidence.

At the May 2010 Board personal hearing, the Veteran testified as to tinnitus.  In a June 2010 rating decision, service connection for tinnitus was denied.  To the Board's knowledge, the Veteran has not appealed the issue of service connection for tinnitus since that time.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an August 2001 rating decision; the Veteran was notified of the decision and of his appellate rights, but did not appeal.

2.  The evidence received since the August 2001 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral hearing loss is due to acoustic trauma in service.





CONCLUSIONS OF LAW

1.  The evidence received since the August 2001 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

2.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist a veteran in his appeal; however, given the favorable action taken hereinbelow, further discussion explaining how VA complied with those laws is unnecessary.  The Board notes that the RO, in a May 2008 correspondence, advised the Veteran of the information and evidence necessary to substantiate the initial rating assigned and the effective date for the grant of service connection in the event his claim was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Reopening Service Connection for Bilateral Hearing Loss
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and 
(3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

In order to prevail on the issue of service connection, generally, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, service connection for bilateral hearing loss was denied in an unappealed August 2001 rating decision.  Service connection was denied on the basis that the Veteran did not then have hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [Board] shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

After review of the record, the Board finds that new and material evidence has been received.  In particular, the record contains VA treatment notes for December 1999 through April 2007 showing that evaluations at a VA audiology clinic found speech discrimination to be less than 94 percent in both ears.  This clearly raises a reasonable possibility of substantiating the claim; therefore, the claim for service connection for bilateral hearing loss is reopened.


Service Connection for Bilateral Hearing Loss

Having reopened the claim, the Board will turn to the evidence on file.  Service treatment (medical) records show that the Veteran did not demonstrate any hearing deficits at entrance or at discharge.  At the January 1963 re-enlistment examination, however, he demonstrated puretone decibel thresholds in the left ear of 15, 10, 15 and 20 in the respective Hertz ranges of 1000, 2000, 3000 and 4000.  His military occupational specialties included vehicle repairman and basic field artillery.

VA treatment records for December 1999 to April 2007 document that the Veteran was prescribed hearing aids for mixed hearing loss, and that he had a long history of such hearing loss.

On file are statements by several acquaintances of the Veteran, all dated in September 2009.  The authors note that they observed the Veteran's hearing loss at varying points between 1973 and 1976.  A relative of the Veteran wrote in September 2009 that the Veteran's hearing loss was apparent in 1971.

The Veteran attended a VA examination in January 2010, at which time he reported a history of experiencing acoustic trauma from artillery tank and vehicle noise.  He also indicated that he was near a busy airport at one point.  The diagnosis was sensorineural hearing loss.  The VA examiner concluded that the hearing loss was not due to service in light of the discharge examination which was silent for evidence of hearing loss.  The examiner explained that the Institute of Medicine has determined that there is no scientific basis for the condition of delayed onset hearing loss.

At the May 2010 Board personal hearing, the Veteran testified that he served in field artillery and would also drive a vehicle to tow tanks; he denied using hearing protection.  He testified that he noticed his hearing loss by 1973, and his spouse testified that she noticed his hearing loss even in service.

In a June 2010 statement, Dr. B. Kang opined that, based on the Veteran's history and chart review, it was likely that the Veteran suffered a hearing disability from the loud noise exposures in service.

After a review of all the evidence, the Board first finds that, in light of his occupational specialties including field artillery in the 1960s, the Veteran was clearly exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(a) (West 2002).

The Board also finds that the Veteran experienced chronic symptoms of hearing loss in service.  The Veteran's spouse has testified that she noticed his hearing loss even prior to separation from service in 1971.  A relative noticed hearing loss in 1971, and several acquaintances noticed hearing loss when having met him at various times between 1973 and 1976.  The statements are consistent with each other, and the Board has no reason to doubt the credibility of the statements.  The Board also notes that laypersons are competent to report their observations of hearing deficits in a person.  See generally, Barr v. Nicholson, 21 Vet. App. 303 (2007).

The evidence shows that the Veteran currently has a hearing loss "disability" for VA disability compensation purposes, in accordance with the requirements of 38 C.F.R. § 3.385.  The January 2010 VA audiology examination report reflects that the Veteran's impaired hearing reached the auditory thresholds of frequencies of 500, 1,000, 2,000, 3,000, or 4,000 of 40 decibels or greater; thresholds for at least three of these frequencies that were 26 or greater; and speech recognition scores using the Maryland CNC Test were less than 94 percent.  38 C.F.R. § 3.385.

The Board also finds that the evidence for and against the claim is in relative equipoise on the question of whether the Veteran's currently diagnosed bilateral hearing loss disability is related to the in-service loud noise exposure.  On this question, the January 2010 examiner based his negative determination concerning the etiology of the Veteran's hearing loss on the Veteran's discharge examination and the Institute of Medicine's position on delayed onset hearing loss.  The examiner failed to consider, however, the credible lay evidence that the hearing loss actually started either in or shortly after service.  Dr. Kang indicated, based on a review of the Veteran's chart and an accurate understanding of the acoustic trauma history, that the Veteran's current hearing loss likely resulted from acoustic trauma in service.  The Board will resolve reasonable doubt on this question to find that the Veteran's currently diagnosed bilateral hearing loss disability is related to the in-service loud noise exposure.  

Given the credible lay evidence concerning the onset of hearing loss in service or within a year of service discharge, and Dr. Kang's opinion, the Board finds that the evidence is in equipoise at least as to whether the bilateral hearing loss was incurred in or as a result of service.  Resolving reasonable doubt in the veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening of service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted. 



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


